39 N.Y.2d 845 (1976)
Ronald F. Rieder et al., Appellants,
v.
State University of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued April 27, 1976.
Decided June 2, 1976.
Richard D. Kuhn for appellants.
Louis J. Lefkowitz, Attorney-General (A. Seth Greenwald and Samuel A. Hirshowitz of counsel), for State University of New York and State of New York, respondents.
Irving I. Waxman for Research Foundation of State University of New York, respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*846MEMORANDUM.
The order of the Appellate Division should be affirmed. The plaintiffs have utterly failed to exhaust available and adequate administrative remedies. Even accepting plaintiffs' contentions that an expeditious resolution of this controversy was necessary lest the disputed funds lapse, the plaintiffs had sufficient time to follow the speedy grievance procedure provided for in a binding collective bargaining agreement. Although the remaining steps in the procedure required the prosecution of the grievance by plaintiffs' union, there is no indication that the union was unwilling to pursue the grievance on their behalf. For all that appears on this record, plaintiffs' attempt to obtain a judicial resolution of this controversy was, in practical effect, an effort to avoid arbitration, the final stage in the grievance procedure. This evasion we reject.
Order affirmed, with costs, in a memorandum.